This appeal is from an order of the Circuit Court of Duval County denying an application for temporary alimony and suit money incident to suit to annul the marriage of appellant to appellee. The application was made under Section 3194, Revised General Statutes of 1920, Section 4986, Compiled General Laws of 1927.
The record discloses that appellee was married to one, Rose Worman in Poland, Russia, in 1912, he immigrated to this country and lost trace or connection with his said wife, whom he was later advised was dead. In 1917, after being convinced that Rose Worman was dead, he was lawfully married to the appellant, Sarah Binder Worman, in Philadelphia, Pennsylvania. Several years after his marriage to the latter the appellee learned that his former *Page 234 
wife was still living in Russia. When he verified this information he sent for his former wife and renewed his marital relation with her, consequently deserting the appellant. The appellant in 1928 brought a suit in the Supreme Court of the State of New York and secured a decree annulling her marriage with the appellee and decreeing her the custody of her child, Benjamin Worman, which was the product of her marriage with the appellee.
The parties hereto later took up their residence in Jacksonville, Florida, where the instant suit was recently brought for the same purpose as the one already mentioned but litigated in the Supreme Court of New York. The court below denied the application of appellant for temporary alimony and suit money made as an incident to the last named suit. This appeal is taken from that decree and the application renewed in this Court.
From the state of the record as thus disclosed it appears that the marital relation formerly contracted between the appellant and the appellee was annulled by the Supreme Court of the State of New York, that the said decree has become final and is res adjudicata as to the parties and subject matter and cannot be relitigated again in this State. There is consequently no basis for the petition which is hereby denied and the judgment of the court below is affirmed. The question of the support of Benjamin Worman is not involved in this case.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.
BROWN, J., not participating because of illness.